PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This case was before the Court of Appeals on an application for a re-hearing. On the original hearing the Court of Appeals had reversed the judgment of the lower court, and *413rendered a judgment (2 Abs. 216) for Winifred Kidd. Upon the re-hearing, the Court of Appeals reaffirmed its former judgment, but modified the same so as to read:
Attorneys! — Austin & Kirkbride, for Bryant Heater Co.;' Snyder, Henry, Tilden, Ford & Seagrave, for Kidd; all of Cleveland.
“Case reversed and reminded to the Common Pleas Court for further proceedings according to law.”